DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1 (the independent claim of the instant application), though US Patent Application Publication Numbers 20120088305 and 20060054807 both teach  a laser diode thermal desorption apparatus and a corona discharger for ionizing the sample, these references fail to teach eluting the sample. These references further fail to teach that the longitudinal axis of the LDTD transfer tube is disposed at an angle of 45 to less than 90 degrees with respect to the longitudinal axis of the corona discharger, wherein an end of the LDTD transfer tube is disposed within a range of 5-20mm from a line extending longitudinally from a cross-section of the mass spectrometer inlet tube. Though US Patent Application Publication Number 20030071209 teaches that a transfer tube and a corona discharger may be at 45 to less than 90 degrees from each other, this reference likewise fails to teach performing elution, and that an end of the LDTD transfer tube is disposed within a range of 5-20mm from a line extending longitudinally from a cross-section of the mass spectrometer inlet tube. It is further worth nothing that it would not be obvious to combine the ‘209 reference with the prior two references in any case, as the creation of ions is fundamentally different than in laser diode thermal desorption. Claims 2-20 are allowed by virtue of their dependency on the allowed base claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881